OPINION — AG — ONLY ONE LEASE OF COUNTY PROPERTY, BE CARRIED OUT; THAT IF IF THE BOARD OF COUNTY COMMISSIONERS FINDS THAT THE PARTICULAR TRACT OF LAND ORIGINALLY ACQUIRED FOR COUNTY HOSPITAL PURPOSES IS NO LONGER NEEDED BY THE COUNTY AND DESIRES TO LEASE THE SAME AND CAN DO SO FOR A REASONABLE CONSIDERATION, THEN IT DO SO WITHOUT ANY AGREEMENT TO LEASE THE LAND (WITH A BUILDING THAT WAS SUBSEQUENTLY ERECTED THEREON) TO THE DONORS FOR A NOMINAL CONSIDERATION. CITE: 19 Ohio St. 1 [19-1], 19 Ohio St. 781 [19-781], 19 Ohio St. 790 [19-790] (J. H. JOHNSON)